Title: From George Washington to Anthony Whitting, 19 May 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia May 19th 1793.

Your letters of the 10th & 15th are both received; & it gives me pleasure to find by them that appearances for good crops are still favorable. I hope they will continue. The Hessian fly is among the Wheat in these parts, & doing much injury to it.
When I directed Frank to be employed in prosecuting the painting, it was under an idea, & from what I thought my recollection had furnished that there remained part of what I had requested to be done, yet unfinished; particularly the tops of the necessaries & two Garden houses; for if these were done when I was at home, I own I have been under a mistake. By a recurrence to my former letters respecting this business, you will see what it

was I wanted done; and if it be done, I desire no further proceeding in that way at present; as the Mansion house & Offices both (if I mistake not) will want some repairs before they can be painted, and at any rate more skill than Frank possesses to do them properly.
I do not think locust pins would do for fastning the treading floor—1st because I think they would work loose, and in that case endanger the legs of the horses. 2dly because perforating the Joists in so many places, & so near together, might weaken them too much (if the holes were bored deep, & unless this was done the 2½ inch square pieces would soon work loose)—and thirdly because it would be extremely tedeous to make the pins & bore the number of holes that would be required. Spikes will unquestionably come high, as will the Nails also, but these expences are incidental to the work, & not to be avoided; but to make the expence as easy as you can, do not entrust too many Nails at a time with the work men; but compare there calls for, with the application of them (which will be no difficult matter) & thereby check both waste and embezzlement. The last of which is most to be apprehended. If by taking whole barrels (I mean buying by the barrel) you can get the sorts you want cheaper, it is better to do so, as they will be wanting for other purposes.
If, After returning the Shells which have been borrowed, you should, with what will be left, make your whole stock on hand 1000 bushls, I conceive it will be enough; provided the information you have received of the quantity which will lay a thousd bricks, be just.
I think you did very right in putting Reuben along with Davis, as the Brick work will require to be first done; but, I wish you to tell Neuclus, as from me, that if his pride is not a Sufficient stimulus to excite him to industry, and admonition has no effect upon him—that I have directed you to have him severely punished and placed under one of the Overseers as a common hoe negro.
I am satisfied from what you have said, that it would not be proper to bring all my Sheep into one flock, & so to be penned; and if you think drawing off two score of the latter, & most indifferent lambs is proper, it may be done; but not ’till they are weaned, or actually seperated with their mothers from the rest of the flock; for unless one of these is done, I am sure, that so far

from havg 40 of the worst, disposed of I shall have that number of the choicest taken if from the flock at large. So well am I acquainted with the practices & contrivances of the Butchers; & the inattention & carelessness of the Overseers, to whom they may go—if taken away as they are wanted. I had rather not part with one, unless this apprehension of mine is fully, & compleatly guarded against. All the declining Sheep of every sort might be disposed of, after they can, by good pasture & attention, be got in order for it—In a word—I wish every possible care may be used to improve the breed of my Sheep; & to keep them in a thriving & healthy State. The same with regard to my Cattle; & there is no measure so likely to effect this as by a judicious choice of the subjects that are bred from. It is owing to this that Bakewell and others, are indebted for the remarkable quality & Sales of their Cattle & Sheep; the like attention would produce the like effect in this, as well as in other Countries. I am fully persuaded, if some of my best Cows were selected & put to (what is called) the Callico Bull & all the Calves which took their Shape & appearance from him set apart for Breeders (for I am told his make is exactly that which Bakewell prefers and aims at getting) that I should, in a few years have a very valuable breed of Cattle. Such conduct will apply equally to Sheep. The quantity of either Species of Stock—that is Cattle & Sheep—ought, in my opinion, to depend wholly upon the support which can be provided—and that, the more you have of both with an eye to this consideration, the more you may have, as they do, in themselves, afford the means, by the manure they make.
If for the sake of making a little butter (for which I shall get scarcely any thing) my calves are starved, & die; it may be compared to stopping the spigot, and opening the faucit. that is to say—I shall get two or three shillings by butter, & loose 20 or 30/. by the death, or injury done to my calves. Milk sufficient should be left for them, or a Substitute provided; otherwise I need not look forward either to the increase or improvement of my Stock.
Not a moment should be lost, after the Wool is taken from the Sheeps backs, in having it Spun & wove, that it may be made up in time for the Negros clothing: & Grey should be told that if he does not Weave it as fast as it is carried to him, that he shall not only loose my custom, but, must lookout for some other tenement;

because this, and not the Rent, was the inducement for placing him there. However, Speaking of the Rent, let me enquire whether he pays it regularly or not?
I have no intention of Renting any of my fishing landings for a term of years. consequently, have no objection to your providing a new, & repairing the old Sein, against another Season—And I approve of your laying in a number of Fish Barrels agreeably to your Suggestion; especially if you can buy them at what you suppose, which will be much better than making of them by my Coopers.
If Mr Butler is the kind of man you describe him to be, he certainly can be of no use to me; and sure I am, there is no obligation upon me to retain him from charitable motives; when he ought rather to be punished as an imposter: for he well knew the Services he had to perform, & which he promised to fulfil with zeal, activity & intelligence. A Stirring, lively & spirited man, who will act steadily & firmly, being necessary, I authorise you to get one if you should part with Butler; for it is indispensably necessary that a stop should be put to that Spirit of thieving & house breaking, which has got to such a height among my People, or their associates. As one step towards the accomplishment of which, I desire you will absolutely forbid the Slaves of others resorting to the Mansion house; Such only excepted as have wives or husbands there—or, such as you may particularly license from a knowledge of their being honest & well disposed—all others, after sufficient forewarning, punish whensoever you shall find them transgressing these orders.
It is high time, in my opinion, that you were planting the Potatoes at Mansion house; and rather than suffer the ground to get grassy, or wait for the return of the Horses which were lent Mrs Fanny Washington (an event quite uncertain, as she was at Doctr Stuarts the 9th instant waiting for her Brother in law, who might not come at all) I think you had better get a Sufficient number of Plows from the Plantations, & cause it to be got in order without delay.
My Mind is impressed with many things, which you have been required to give answer to, which have never been received; and this will forever be the case if you depend upon the mere reading a letter over when you set down to answer it; without first noting on a Slate or a piece of waste paper, every point as you come

to it, that requires to be touched upon; crossing it when complied with; or to stand uncrossed if you are unable to give an answer at that moment until you can do it at another time. Among these things is one of a very interesting nature to me—namely—an exact experiment and worth of an hundred bushels of Wheat when manufactured—compared with the price of it in grain—that I might decide therefrom whether it would have been best to sell my Wheat, or Manufacture it into flour, before it was too late to decide. After frequently writing & pressing this matter, I at length got an imperfect Statement made from light wheat; but was promised a more perfect one but which has never been recd; although it is months since it was promised. I mention this as one instance, because, if 100 bushels had, in time, have given me the same evidence of the fact, which I fear the whole quantity of my Crop has done or will do—I should have sold my wheat in grain which would, I presume, have commanded a dollar pr Bushl at any time; & this on 4009½ bushls wch I perceive has been delivered at the Mill, would have amounted to, in Virga Curry £1202.8.0; whereas the quantity of flour made from it—viz.—283 barls of Superfine—and 317 of fine, the first at 33/ & the other at 31/. which, I believe, is the highest that has been given, comes to no more than £988.6. difference £214.2. Now, if the midlings, Ship stuff, Shorts & Bran does not amount to this difference, all short of it is loss; besides lying out of my money—the hazard of selling the flour—and risk of its souring if I cannot dispose of it to advantage before the warm weather sets in. I have selected this as an important instance of suffe[r]ing things to escape—I could enumerate many more of no other or greater moment than as they would have gratified me; not being able to see things myself. But the reason why I mention this, (as I am fully satisfied you have every disposition in the world to comply with my wishes) is merely to let you see that it is by trusting too much to your memory, that these things happen. I am persuaded no instance has happened of your asking me a question by letter—or applying for directions without receiving an answer. The reason is, that whenever I set down to write to you, I read your letter, or letters carefully over, & as soon as I come to a part that requires to be noticed, I take a short note on the cover of a letter, or piece of waste paper; then read on to the next, noting that

in like manner; and so on until I have got through the whole letter & reports. Then in writing my letter to you, as soon as I have finished what I have to say on one of these notes I draw my pen through it & proceed to another—and another, until the whole is done—crossing each as I go on, by which means if I am called off twenty times whilst I am writing, I can never with these notes before me finished—or unfinished—omit any thing I wanted to say; & they serve me also as I keep no copies of letters I write to you, as Memorandums of what has been written if I should have occasion at any time to refer to them. I wish you well & am Yr friend

Go: Washington

